DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plurality of conductive pads arranged in a direction crossing the finger electrode and are connected to an interconnector in claim 8 and the bus bar electrode provided between the plurality of conductive pads, wherein the plurality of conductive pads are arranged to be spaced apart from each other on a finger electrode in claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or 
Claim Objections
Claims 1, 2, and 4 are objected to because of the following informalities:  
In claim 1, it is suggested to amend “the substrate” to “the semiconductor substrate” for clarity of language.
In claim 2 line 1 it is suggested to amend to “the at least one finger electrode” for form and clarity of language.
In claim 4, it is suggested to amend to “the plurality of edge collecting electrodes” for clarity of language.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-9
Claim 5 recites the limitation "an edge portion of the solar cell” in line 3. It is unclear how an edge portion of the solar cell differs from “an edge region” previously recited in claim 1. Further distinguishing features are required in order to understand the difference and set forth the metes and bounds of the claim limitation. Further, it is unclear how edge collecting electrodes can be located in other regions when it was previously recited in claim 1 that they are located in the edge region and is not disclosed to be located anywhere else. Clarification and appropriate correction are required.
Claims 6-8 recite the limitation “the finger electrode” in line 4. There is insufficient antecedent basis for this limitation in the claims because it is not clear which of the plurality of finger electrodes is being referenced by the limitation. Clarification is required.
Claim 8 recites the limitation “the plurality of conductive pads” in line 5.  There is insufficient antecedent basis for this limitation in the claim because the claim has only recited a conductive paid in line 2. It is also unclear how a plurality of conductive pads arranged in a direction crossing the finger electrode can be connected to a single interconnector as recited. Clarification and appropriate correction are required.
Claim 9 recites the limitation "the plurality of conductive pads are arranged so as to be spaced apart from each other on a finger electrode in a region where an interconnector…is disposed…the bus bar electrode is provided between the plurality of conductive pads.  It is unclear how a plurality of conductive pads can be arranged on a single finger electrode where an interconnector is disposed when it can be seen and understood by one of ordinary skill in the art that a singular interconnector intersects a single finger electrode at exactly one location (see interconnector 360 and finger electrode 320 in Figure 3B, for example), such that it 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rostan et al. (US 2017/0243992).
Regarding claim 1, Rostan discloses a solar cell (see Figure 2B), comprising: 
a semiconductor substrate (151) having a main region (105) and an edge region (106); 
a plurality of finger electrodes provided on any one of a front surface (front surface 156) and a rear surface of the substrate and arranged in the main region so as to be spaced apart in parallel (it is disclosed the finger electrodes 153 are in parallel in region 105; [0032]); and 

	Regarding claim 2, Rostan discloses all the claim limitations as set forth above, and further discloses the selected at least one finger electrode is selected from three finger electrodes located at an outermost side of the main region (the finger electrode 153 at the edge of the main region 105 in Figure 2A).
Regarding claim 4, Rostan discloses all the claim limitations as set forth above, and further discloses an interconnector (metal ribbon 121) configured to electrically connect neighboring solar cells ([0044]) is disposed between the edge collecting electrodes (the metal ribbon on the bus bar 152 that is second from the right edge of the substrate is disposed between two edge collecting electrodes; see Figure 2B).
Regarding claim 5, Rostan discloses all the claim limitations as set forth above, and further discloses among the plurality of edge collecting electrodes, an edge collecting electrode located at an edge portion of the solar cell has a different length from edge collecting electrodes located in other regions (the finger electrodes 153 in region 106 that are orthogonal 
Regarding claim 6, Rostan discloses all the claim limitations as set forth above, and further discloses a bus bar electrode (152), wherein the bus bar electrode is arranged in a direction crossing the finger electrode (see Figure 2B), is connected to the finger electrode ([0035]) and is connected to an interconnector (metal ribbons 121) that electrically connects neighboring solar cells ([0044]).
Regarding claim 7, Rostan discloses all the claim limitations as set forth above, and further discloses a plurality of conductive pads (bus bar electrode 152), wherein the plurality of conductive pads are arranged in a direction crossing the finger electrode so as to be spaced apart from each other (see Figure 2B) and are connected to an interconnector (metal ribbons 121) that electrically connects neighboring solar cells ([0044]).
Regarding claim 8, Rostan discloses all the claim limitations as set forth above, and further discloses a bus bar electrode (152) and a conductive pad (solder between the bus bar electrode and metal ribbon), wherein the bus bar electrode is arranged in a direction crossing the finger electrode and is connected to the finger electrode ([0035]; see Figure 2B), and the plurality of conductive pads are arranged in a direction crossing the finger electrode so as to be spaced apart from each other (they are formed on the bus bar electrodes; [0045]) and are connected to an interconnector (metal ribbons 121) that electrically connects neighboring solar cells ([0044]).
Regarding claim 9, Rostan discloses all the claim limitations as set forth above, and further discloses a bus bar electrode (152) and a plurality of conductive pads (junction between 
Regarding claim 10, Rostan discloses all the claim limitations as set forth above, and further discloses at least one of the plurality of edge collecting electrodes is connected to a conductive pad located at an outermost side of the main region (the electrodes are all connected to each other electrically).
Regarding claim 11, Rostan discloses all the claim limitations as set forth above, and further discloses the interconnector is a ribbon-type interconnector or a wire-type interconnector (as set forth above).
Regarding claim 12, Rostan discloses a solar cell module (see Figure 2B), comprising: 
a first solar cell (top cell 1041) and a second solar cell (bottom cell 1041) arranged adjacent to each other (see Figure 2B); and 
an interconnector (metal ribbon 121) configured to electrically connect the first solar cell and the second solar cell ([0044]), wherein the first solar cell or second solar cell includes:
 a semiconductor substrate (151) having a main region (105) and an edge region (106); 

a plurality of edge collecting electrodes provided in the edge region (finger electrodes 153 in region 106), wherein the edge region is provided at one end side or both end sides of the substrate (one end of the substrate; see Figure 2B), an arrangement direction of the plurality of edge collecting electrodes differs from an arrangement direction of the plurality of finger electrodes (the finger electrodes 153 in region 106 are not in parallel to the finger electrodes 153 in region 105; see Figure 2B), and the plurality of edge collecting electrodes are connected to at least one finger electrode selected from the plurality of finger electrodes (the finger electrodes 153 are connected to each other through busbar 152; see Figure 2A).
Regarding claim 13, Rostan discloses all the claim limitations as set forth above, and further discloses the interconnector is a ribbon-type interconnector or a wire-type interconnector (as set forth above).

Alternatively, regarding claim 1, Rostan discloses a solar cell (see Figure 2B), comprising: 
a semiconductor substrate (151) having a main region (105) and an edge region (106); 
a plurality of finger electrodes provided on any one of a front surface (front surface 156) and a rear surface of the substrate and arranged in the main region so as to be spaced apart in parallel (it is disclosed the finger electrodes 153 are in parallel in region 105; [0032]); and 
a plurality of edge collecting electrodes provided in the edge region (finger electrodes 153 in region 106 that are parallel to busbar 152), wherein the edge region is provided at one 
Regarding claim 3, Rostan discloses all the claim limitations as set forth above, and further discloses the plurality of edge collecting electrodes are arranged orthogonal to the plurality of finger electrodes (as set forth above).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA CHERN whose telephone number is (408)918-7559.  The examiner can normally be reached on Monday-Friday, 7:30 AM-4:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHRISTINA CHERN/Primary Examiner, Art Unit 1721